Citation Nr: 1212849	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-16 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuritis of the bilateral upper extremities, secondary to service-connected diabetes mellitus.

2.  Whether new and material evidence has been received to reopen service connection for bilateral degenerative joint disease of the ankles and feet.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected peripheral neuritis of the right lower extremity.  

4.  Entitlement to an increased rating in excess of 10 percent for service-connected peripheral neuritis of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for peripheral neuritis of the bilateral upper extremities, secondary to service-connected diabetes mellitus; the reopening of a previously denied claim for service connection for bilateral degenerative joint disease of the ankles and feet; and respective increased ratings in excess of 10 percent for service-connected peripheral neuritis of the right and left lower extremities.  The Veteran did not request a hearing before the Board.   

In December 2010, after the certification of the appeal to the Board, the Veteran submitted additional VA treatment and private treatment records, dated March 2011 through May 2011, to the Board without a waiver of Agency of Original Jurisdiction (AOJ) review.  The treatment records submitted indicate treatment for a bacterial infection resulting from a stomach ulcer.  As a claim involving service connection for a bacterial infection or a stomach ulcer is not currently before the Board, the Board finds that the evidence submitted in December 2010 is not relevant to the claims on appeal; therefore, a waiver of the Veteran's right to have this evidence reviewed by the AOJ is not necessary and a remand to the AOJ to consider this evidence also is not necessary.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011)

In March 2012, the Veteran's representative submitted additional evidence, with a waiver of AOJ jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds that additional development is required before the issues on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).

The Board notes that the Veteran appears to have outstanding records with the U.S. Social Security Administration (SSA).  In an August 2009 VA medical examination report, the VA examiner indicated that the Veteran was trying to get Social Security and pension benefits.  The VA examiner did not indicate which type of Social Security benefits the Veteran was pursuing.  In a July 2009 VA treatment record, a VA examiner stated that the Veteran currently was living on Social Security and VA disability benefits.  The VA examiner did not report which type of Social Security benefits the Veteran was receiving.  

From this record of evidence, the Board cannot state the Veteran did not apply for Social Security disability or Supplemental Security Income (SSI) benefits.  It does not appear that the RO contacted SSA in order to discern the nature of the Veteran's claim for Social Security benefits and, if necessary, to incorporate SSA's records into the claims file.  VA has a duty to obtain SSA records when it has notice of an application for Social Security Disability or SSI benefits.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  As the Veteran did not state the nature of his claim for Social Security benefits, there is a reasonable possibility that SSA records would aid the Veteran in substantiating the VA claims for service connection for peripheral neuritis of the bilateral upper extremities; the reopening of a previously denied claim for service connection for bilateral degenerative joint disease of the ankles and feet; and respective increased ratings for service-connected peripheral neuritis of the right and left lower extremities.  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(2) (2011).

The Board notes that there are outstanding treatment records that have not been incorporated with the claims file.  In an August 2010 statement, the Veteran indicated that he was experiencing increased pain in his hands and feet.  The Veteran stated that he would be seeing his doctor in October 2010 and that he believed that he might have his hands and feet treated at that time.  The record suggests that the Veteran was seeking medical care solely from VA medical facilities at the time.  In the August 2010 statement, the Veteran also requested that the RO procure all VA treatment records dated since May 2010.  Although the RO subsequently acquired all VA treatment records dated from April 1, 2010 through September 7, 2010, the RO did not attempt to acquire any records dated since September 7, 2010.  In fact, the record indicates that the RO wrote a Supplemental Statement of the Case (SSOC) on September 29, 2010, and issued the SSOC on October 15, 2010 without attempting to procure the October 2010 treatment records described by the Veteran.  The Board further notes that the RO did not certify this appeal to the Board until December 2010.  As the Veteran wrote in August 2010 that he would be seeing his doctor in October 2010 and the appeal was not certified to the Board until December 2010, the Board finds that, as part of this remand, the AMC/RO should seek to procure any outstanding treatment records regarding treatment for peripheral neuropathy of the upper and lower extremities, and degenerative joint disease of the ankles and feet dated after September 7, 2010, the date of the last relevant treatment record included in the claims file.  

In a March 2012 informal hearing presentation, the Veteran's representative noted that the Veteran underwent a VA medical examination in July 2004 at the time of his original claim for service connection for diabetes mellitus.  As a result of the July 2004 VA examiner's findings, in a September 2004 rating decision, the RO granted service connection for peripheral neuritis of the right and left lower extremities (secondary to diabetes mellitus), assigning respective 10 percent initial disability ratings.  The Veteran did not appeal the July 2004 rating decision and it became final.

The Veteran filed the current claims for increased ratings in excess of 10 percent, respectively, for peripheral neuritis of the right and left lower extremities in April 2009.  In the March 2012 informal hearing presentation, the Veteran's representative noted that the Veteran underwent a VA medical examination in July 2009 to determine the current severity of the Veteran's peripheral neuritis of the right and left lower extremities.  In the July 2009 VA medical examination report, the VA examiner reported not having the claims file to review prior to writing the report.  After an interview with the Veteran, during which the Veteran described his current neuritis symptomatology, the VA examiner noted that the Veteran's gait was normal, that Romberg tests were absent, that deep tendon reflexes were 2+ and equal, that ankle jerk was absent bilaterally, that motor was five out of five, and that there was decreased vibratory sensation and sensation to pinprick over both feet, extending 1/3 to 1/2 the way up to the knees bilaterally.  The diagnosis was bilateral peripheral neuropathy of the lower extremities.  

In the March 2012 informal hearing presentation, the Veteran's representative also noted that the Veteran was provided with another VA medical examination in August 2009.  In the August 2009 VA medical examination report, the VA examiner again interviewed the Veteran who provided a description of his current neuritis symptomatology.  During a physical examination, the August 2009 VA examiner noted that hip flexors and foot dorsiflexors were five out of five, sensation to vibration was intact in the fingers and toes, light touch was slightly impaired in the toes, ankle jerk was 2+, and that there was no deformity or muscle atrophy in the feet.  

In the March 2012 informal hearing presentation, the Veteran's representative stated that the July 2009 VA medical examination report was inadequate.  Of note, the Veteran's representative stated that, in the July 2004 VA medical examination report, the July 2004 VA examiner noted that the Veteran had normal ankle reflexes and 1+ edema in the ankles and feet.  By contrast, the July 2009 VA examiner noted an absent ankle jerk and a lack of edema.  The Veteran's representative stated that the July 2009 VA examiner should have addressed the discrepancies between his findings and those in the July 2004 VA medical examination report, but did not do so.  Citing McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Veteran's representative contended that VA's duty to assist included the provision of a thorough and reasoned medical opinion which took into account prior medical evaluations and treatment.  The representative contends that, because the July 2009 VA examination was perfunctory and failed to address prior medical examinations, the case should be remanded for the provision of another VA examination that would include a discussion of the Veteran's recorded medical history and the progression of his disability over time.  The Veteran's representative did not state whether they found the August 2008 VA medical examination report to be inadequate.

As will be explained below, the Board will request that the AMC/RO provide another VA medical examination to determine the current severity of the Veteran's peripheral neuritis of the right and left lower extremities based on his report of the worsening of the disability; however, the Board notes that the July 2009 VA medical examination report was adequate as written.

In the representative's March 2012 informal hearing presentation (brief), citing McLendon, the Veteran's representative contended that VA's duty to assist included the provision of a thorough and reasoned medical opinion which took into account prior medical evaluations and treatment; however, VA does not generally require a medical opinion in cases for increased ratings, so McLendon is not applicable.  While a veteran's entire history is reviewed when making a disability determination, 38 C.F.R. § 4.1 (2011), where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  As such, the nature of the Veteran's peripheral neuritis at the time of the September 2004 rating decision, issued over four years prior to the Veteran's April 2009 claim for an increased rating, is of less probative value in this matter, although it is to be considered in historical context of the disability.  See 38 C.F.R. § 4.1 ( stating VA policy that it is "essential that . . . in the evaluation of disability, that each disability be viewed in relation to its history").  

Additionally, the applicable effective date statute and regulations provide that the proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2) (West 2002); 
38 C.F.R. § 3.400(o)(2) (2011).  As such, evidence indicating a factually ascertainable increase in the Veteran's peripheral neuritis of the right and left lower extremities occurring, at most, one year prior to the Veteran's April 2009 claim for an increased rating would be of great probative value in this matter; yet, the July 2004 VA medical examination report reflects on a time period outside the one year period prior to the current claim for increase.  See Gaston v. Shinseki, 605 F.3d 979   (Fed. Cir. 2010) (holding "that an increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the veteran's claim in order to receive the benefit of an earlier effective date").  As the July 2004 VA medical examination report does not detail the Veteran's current level of disability, it is of little probative value in the current claim for an increased rating, including the one year period prior to receipt of claim for increase, and the July 2009 VA examiner need not have specifically discussed it in the VA medical examination report.   

If the Veteran's representative also was suggesting that the July 2009 VA medical examination report was not adequate because the July 2009 VA examiner did not review the claims file, the Board notes that the July 2009 VA medical examination report was provided to determine the Veteran's contemporaneous peripheral neuritis symptomatology.  In addition, the Board notes that the Veteran was capable of informing the July 2009 VA examiner of his current neuritis symptoms, in fact did so, and that the reports of his current medical symptoms were specifically noted in the July 2009 VA examination report.  See, e.g., Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that VA cannot reject a medical opinion simply because it is based on a history supplied by a veteran, but the strength of the opinion depends rather upon the accuracy of the facts asserted by the veteran).  As the Veteran was capable of supplying the information regarding his current neuritis symptomatology, the July 2009 VA examiner's failure to review the claims file does not render the July 2009 VA audiology examination report inadequate on the relevant question of the current level of severity of peripheral neuritis, specifically including the neurological findings measured at that examination, which are valid measures independent of any history.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide).  As such, despite the arguments included in the March 2012 informal hearing presentation, the Board finds that the July 2009 VA medical examination report is adequate for rating purposes.  

Yet, the Board finds that another VA examination is necessary to determine the current severity of the Veteran's peripheral neuritis of the right and left lower extremities.  In a September 2010 statement, written over a year after the provision of the most recent VA medical examination, the Veteran reported that his feet were getting worse, stating that he had pain in his feet and toes every night.  The Board notes that the Veteran is credible to discuss an increase in symptomatology since the most recent August 2009 VA medical examination report.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  As such, the AMC/RO should provide an additional examination to determine the current severity of the Veteran's peripheral neuritis of the right and left lower extremities.  See VAOPGCPREC 11-95 (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  

Furthermore, in the September 2009 rating decision from which this appeal arises, the RO denied the Veteran's claim for service connection for bilateral peripheral neuritis of the bilateral upper extremities because the evidence of record did not show a current diagnosis for peripheral neuritis of the either upper extremity.  In the September 2010 statement, the Veteran indicated that his peripheral neuritis of the bilateral upper extremities was worsening, with symptoms of pain and coldness at night.  Considering the Veteran's report of worsening symptomatology, the need to remand to procure additional SSA and treatment records, and the time which has elapsed since the most recent August 2009 VA medical examination, the Board finds that the AMC/RO should provide a VA medical examination with an opinion regarding the nature and etiology of any diagnosed peripheral neuritis of the upper extremities.  

Regarding the Veteran's application to reopen a previously denied claim for service connection for bilateral degenerative joint disease of the ankles and feet, in March 2012, the Veteran's representative, in seeking to have the Veteran's claim for service connection reopened, supplied two article abstracts from medical journals, stating that diabetes could be a potential risk factor in the development of osteoarthritis.  As this is a remand to procure additional medical and SSA records, the Board finds that making a decision on the reopening of service connection for bilateral degenerative joint disease of the ankles and feet would be premature as the record is not yet complete.  As part of this remand, the Board finds that the AMC/RO should consider the evidence submitted by the Veteran's representative in March 2012 along with any evidence procured because of this remand, in re-evaluating whether to reopen the previously denied claim for service connection for bilateral degenerative joint disease of the ankles and feet.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).

2.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for peripheral neuritis of the upper and lower extremities, and bilateral degenerative joint disease of the ankles and feet since September 7, 2010.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of any pertinent treatment records identified by the Veteran.  At a minimum, the AMC/RO should attempt to procure all VA treatment records regarding the Veteran's peripheral neuritis of the upper and lower extremities, and bilateral degenerative joint disease of the ankles and feet, dated since September 7, 2010.

3.  The AMC/RO should schedule the Veteran for a VA neurological examination to determine the severity of the Veteran's peripheral neuritis of the right and left lower extremities, and the nature and etiology of any neurological disorder of the left and right upper extremities, to include, if diagnosed, peripheral neuritis of the upper extremities secondary to service-connected diabetes mellitus.  The relevant evidence in the claims file should be made available to, and should be reviewed by, the examiner.  The VA examiner should note in his or her report that the relevant evidence was reviewed.

Regarding the service-connected peripheral neuritis of the lower right and left extremities, the VA examiner should indicate which nerves are affected by the disorder. The examiner should also provide an opinion as to whether any neurological symptomatology equates to "mild," "moderate," "moderately severe," or "severe," incomplete paralysis or complete paralysis of each affected nerve.

After the review of the claims file, the interview with the Veteran, and a physical examination, the VA examiner should offer the following opinion:

a.  If a neurological disorder of the upper right extremity is diagnosed, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current neuropathy diagnosis was caused or aggravated by the Veteran's service connected diabetes mellitus?

b.  If a neurological disorder of the upper left extremity is diagnosed, is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's current neuropathy diagnosis was caused or aggravated by the Veteran's service connected diabetes mellitus?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim. 

The VA examiner is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms. 

The VA examiner should provide a full explanation if any tests or measurements cannot be completed during the examination.  A full and complete rationale is requested for any opinion expressed by the VA examiner in the report. 

3.  After the completion of the above, the AMC/RO should re-adjudicate the issues of service connection for peripheral neuritis of the bilateral upper extremities, secondary to service-connected diabetes mellitus; the reopening of a previously denied claim for service connection for bilateral degenerative joint disease of the ankles and feet; and respective increased ratings in excess of 10 percent for service-connected peripheral neuritis of the right and left lower extremities.  

In re-adjudicating the Veteran's application to reopen the previously denied claim for service connection for bilateral degenerative joint disease of the ankles and feet, the AMC/RO should consider the additional evidence and argument made by the Veteran's representative in the March 2012 informal hearing presentation as well as any additional evidence submitted or procured as a result of this Remand.  

In adjudicating the claim for respective increased ratings in excess of 10 percent for service-connected peripheral neuritis of the right and left lower extremities, the AMC/RO should consider the Veteran's representative's argument for separate ratings under separate diagnostic codes, also included in the March 2012 informal hearing presentation.  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


